Guayes, J.
The decree below ought to be affirmed. All the points essential to the complainant’s case appear to be made out, and it would be useless to recite them or repeat the record.
There is no force in the objection that the levy was made by one sheriff, and the sale by another. The proceeding appears to be regular under § Comp. L.
We think the evidence is nearly, if not quite, unanswerable, that the title set up by the Boardmans in opposition to that of complainant was, and is, fraudulent against the latter; and we discover nothing in the elaborate brief of defendants’ counsel, which breaks its force or averts its operation.
The decree of the circuit court is affirmed with costs.
The other Justices concurred.